Exhibit 10.1 A MENDMENT TO PROMISSORY NOTES This AMENDMENT TO PROMISSORY NOTES (the “ Amendment ”) is entered into as of June 15, 2015 by and between SANUWAVE, INC ., a Delaware corporation (the “ Borrower ”), SANUWAVE HEALTH , INC ., a Nevada corporation (the “ Parent ”), and HEALTHTRONICS, INC. , a Georgia corporation (“ Healthtronics ”). W I T N E S S E T H : WHEREAS, the Borrower and Healthtronics entered into that certain Promissory Note due August 1, 2015 dated August 1, 2005 in the original principal amount of $2,000,000 and that certain Promissory Note due August 1, 2015 dated August 1, 2005 in the original principal amount of $2,000,000 (as may have been amended from time to time, collectively, the “ Promissory Notes ”), pursuant to which Healthtronics extended loans to the Borrower, and the Borrower and Healthtronics desire to amend the Promissory Notes (capitalized terms, as used herein, shall have the meaning set forth in the Promissory Notes, unless the context otherwise requires); WHEREAS , the aggregate outstanding principal amount under the Promissory Notes as of the date hereof is $5,372,743; and WHEREAS, the Borrower has requested that Healthtronics amend certain provisions of the Promissory Notes and Healthtronics has agreed to the amendments set forth in this Amendment, all on the terms and subject to the conditions set forth herein. For the purpose of conforming the same to the intention of the parties and for other value received, it is hereby agreed that each of the Promissory Notes shall be amended and modified in the following particulars: Section 1. Amendments to the Promissory Note s. Effective upon satisfaction of the conditions set forth in Section 3 hereof, each Promissory Note is hereby amended as follows: A.The definition of Stated Maturity Date of “August 1, 2015” in the first paragraph of the Promissory Notes shall be deleted and replaced with “January 31, 2017.” B.
